Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-27 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 14 recites the limitation "the space, the essential oil fumes, the face cradle hole, the face cradle hole, the breath hole part, the massage table, the area the essential oil space”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 14, 19, and 26, the phrase "drum-like" and “renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the bottom half”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the space, the essential oil fumes, the face cradle hole, the face cradle hole, the breath hole part, the massage table, the area the essential oil space”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “attachment means means”.  Appropriate correction is required. 
Claim 18, it is unclear what is meant by the Applicant’s recitation “any attachments such as to form a face cradle envelope” therefore the claim is confusing and indefinite.
Claim 19 recites the limitation "the Velcro portion or zipper portion, the hanging drum-like portion, the face cradle cover, the bottom”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the securing means”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the face cradle cover”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation " said interior lining, other textile materials, the essential oil fumes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25, recites the limitation "the face cradle portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26, recites the limitations "the face cradle portion, the message table”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27, it is unclear what is meant by the Applicant’s recitation “pre-made remedies for specific issues are available such as decongestant and aroma therapy experiences” therefore the claim is confusing and indefinite.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0247612 to DeSalvo.
Claims 14-22 and 26-27, DeSalvo, as best understood, discloses a face cradle cover 20 with an essential oil [0011], comprising a face cradle cover portion (30,32) comprising a cover wall configured to envelop a face cradle formed of an inner soft cotton textile material capable of being washed wherein capable of storing essential oil drops, tissue paper, cotton balls, or medical pads a funnel portion when hanging directly below the face cradle cover portion an attachment means 32 is adapted to connect the essential oil to the face cradle portion and an opening 25 at a bottom end for connection to a flexible hose 52 and an alternative embodiment having a nose mask 70 adjustably connected to the flexible hose [0020]. DeSalvo is silent to the essential oil including a decongestant. Selecting from a plethora of known essential oils is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select an essential oil having a decongestant yielding predictable results that provide an equivalent and
alternative essential oil to improve oxygen and aromatherapy. DeSalvo is also silent to the means of attachment comprising stitching such as a 3/4 or semicircular stitch or the adjustable connection of the opening comprising Velcro or a zipper. Selecting from a plethora of means of attachments is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the stitching, Velcro, or a zipper above yielding predictable results that provide an equivalent and alternative means to attach the face cradle cover and flexible hose. 

Claims 23-25, DeSalvo discloses the face cradle cover wherein said the cover has an interior, but is silent to the interior fabric being constructed from a protective material comprising terry cloth. Selecting from a plethora of known fabric materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the fabric materials from above yielding predictable results that provide an equivalent and alternative fabric for the cover of DeSalvo.












Response to Arguments
Applicant's arguments filed 08/25/22 have been fully considered but they are not persuasive.  As stated above, continued examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.   While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.


With regards to claims 14-27, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  Therefore, the words of a claim are generally given their ordinary and customary meaning.  Once again, the new claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.   The Examiner reads the face cradle of DeSalvo on the Applicant’s broad limitations since the function of providing a face cradle cover is met and performed by an equivalent means.  It appears that the Applicant relies on broad structural language that fails to clearly distinguish the present invention over the prior art of record and does not preclude the Examiner from interpreting the claims as stated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673